DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “ wherein the underfill material includes at least a first region having a first modulus of elasticity proximate the semiconductor die and a second region having a second modulus of elasticity proximate the package substrate wherein the underfill material includes a gradually varying modulus of elasticity from the first modulus of elasticity at the first region to the second modulus of elasticity at the second region” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “ forming at least first and second regions in the underfill material such that the first region has more of the first filler particles than the second filler particles and the second region has more of the second filler particles that the first filler particles, wherein forming the at least first and second regions in the underfill 
Regarding claim 18, the prior art does not disclose “an underfill material between the semiconductor die and the package substrate, wherein the underfill material includes at least a first region having a first modulus of elasticity and a second region having a second modulus of elasticity different than the first modulus, -5- 154127548.1Application No. 17/007,607Attorney Docket No. 010829-9523.US00 Client Reference No. 2020-0134.00/US wherein the underfill material includes a gradually varying modulus of elasticity from the first modulus of elasticity at the first region to the second modulus of elasticity at the second region” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899